DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 82-98, 100-111, 115-116, species E7101, Y36A PHF5A mutation, R1074H SF3B1 mutation in the reply filed on 05/17/2022 is acknowledged.
Claims 99, 112-114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Claims 82-98, 100-111, and 115-116 are under examination.  Claim 90 is under examination with regard to the elected species E7101.  Claim 93 is under examination with regard to Y36C, claim 101-103 is under examination with regard to R1074. 
Improper Markush
Claims 93, 101-103 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of mutations in PH5FA and SF3B1 because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature as each mutation has a different chemical structure in that it consists of different nucleotide sequences that occur at different locations including on different chromosomes in the genome.   The only structural similarity present is that all of the mutations comprise nucleotides.  There is no disclosed common substantial structural feature and the genes do not share a single structural similarity, as each mutation represents a different amino acid change that has no substantial common sequence.  The only structurally similarity present is that each gene comprises nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated to splicing modulator treatment.  Accordingly while the different mutations are asserted to have the property of being indicative of resistance to therapy it is not clear from their very nature or from the prior art that all of them possess this property. Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Further the recited mutations do not belong to a chemical or art recognized class because there is no expectation from the knowledge in the prior art that the mutations within PH5FA or SBF3B1 will behave in the same manner and can be substituted for one another with the same intended result achieved.  There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being resistant to splicing modulator therapy.  Note that not all mutations are correlated with responsiveness of a patient having a neoplastic disorder to treatment with splicing modulator and there is no evidence of record to establish that it was known in the prior art that the mutations share these attributes.  
Following this analysis the claims are rejected as containing an improper Markush grouping. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 112-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-98, 100-111 and 115-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods of treating a  patient having a neoplastic disorder comprising administering a  splicing modulator to the subject lacking a PHF5A mutation or administering an alternative treatment that does not target the spliceosome to the subject having a PHF5A mutation.  Additional claims require administering a splicing modulator to the subject lacking a SF3B1 mutation or administering an alternative treatment that does not target the spliceosome to the subject having a SF3B1 mutation. Further claims require the subject has a cancer comprising a Y36C mutation in PHF5A and detecting a PHF5A mutation in a nucleic acid or protein sequence.  Claim 87 requires obtaining a tumor sample from the subject, contacting the sample with a splicing modulator  measuring the growth or volume of the sample contacted with splicing modulator and comparing growth or volume of the sample to indicate presence or absence of PHF5A mutation. 
Practicing the claimed method requires possession of the genus of PH5FA mutations, SF3B1 mutations and the knowledge that Y36C mutation in PH5FA is associated with cancer. Herein, the specification discloses one mutation with PH5FA, Y36C in HCT116 cell line and three mutations with SF3B1 of K1071E, R1074H, and V1078A in SF3B1 (see para 82 and 83).  Additionally claim 83 requires that the growth or volume of a sample contacted with a splicing modulator will indicate presence or absence of mutation in PHF5A.
The claims encompasses detecting any mutation in PH5FA and SF3B1 gene from any subject individual and include any cancer.  The claims thus encompass detection of any gene alterations including, but not limited to, single or multiple nucleotide deletions, insertions or substitutions, VNTRs, CNVs, or larger gene rearrangements.  The claims encompass mutations in any parts of PHF5A or SF3B1 gene including, but not limited to, promoters, introns, exons, upstream enhancers, downstream regulatory elements.  The structures encompassed by the claims are generically broad.  The size of the genus of PH5A mutations and SF3B1 mutations is further compounded by the fact that the claims encompass nucleic acids or proteins that are derived from any patient.  The specification does not teach any PH5FA mutations in any species.  While the specification does disclose PH5FA Y36C and SF3B1 R1074H in a cell line that conferred resistance to splicing modulator E7101 the specification does not disclose any mutation within PH5FA are found in patients with any cancer and does not describe PH5FA Y36C in a representative number of subjects with a representative number of cancer.  Further the specification does not disclose Y36C mutation in both nucleic acids and proteins in subjects with cancer.   The disclosure does not provide any description for indicating the presence or absence of any mutation in PHF5A by comparing the growth or volume of a sample from subject that has been contacted with a splicing modulator.  The disclosure provides no treatment to subjects comprising PHF5A mutations and specification treatment comprising proteasome inhibitor, bortezomib. Bortezomib is used for treatment of multiple myeloma and mantel cell lymphoma and there is not description of subjects having multiple myeloma or mantel cell lymphoma with mutations in PHF5A.
Where the rejected claims thus encompass a large variety of different structures within any subject genome, the USPTO Written Description Training Materials of March 25, 2008 (available online at uspto.gov) addresses such subject matter in Example 7:  Allelic Variants.  In the instant case, the specification does not disclose any mutation within PHF5A identified in human subjects with any neoplastic disorder.  The specification does disclose in a cell line comprising PHF5A Y36C, resistance to E7101.  Where the specification discloses only limited structures related to PH5FA mutations, such a disclosure is not itself a description of other members of the genus by structure, or physical and/or chemical characteristics.  Common structural attributes of the species in the genus are not described.  There is no description of the fully encompassed mutational sites that exist in nature, and there is no description of how the structure relates to the structure of any other naturally occurring mutations that may be found in any individual as encompassed by the claims.  
The nature of mutations is that they are variant structures, and in the present state of the art, the structure of one mutation does not provide guidance to the existence or structure of other mutations.  In other words, the existence and structure of other mutations are not predictable from the particular species disclosed in the specification.  
Relevant to the rejection it is noted that the specification also recites general methods for detecting mutations. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 

Thereby, a showing of how to potentially identify other PHF5A and SF3B1 mutations that can be detected in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.  
Based on this analysis, Applicant does not adequately describe a representative number of PH5FA and SF3B1 mutations in subjects that are to be treated with and will be responsive to a compound that modulates a splicing modulator to establish that Applicants were in possession of such variants and distinguish such mutations from other mutations.  The description of only one member of the claimed genus PHF5A in HCT116 cell line is not sufficient to describe the different possible variants encompassed by the claimed genus.  Accordingly, one of skill in the art would conclude that applicant was not in possession of the claimed genus because a description of only a one members of this genus is not representative of the species in the genus and is insufficient to support the claim.  As such the claims fail to meet the written description requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 82, 104-105 and 115-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (WO 2013/086464 A1).
Wu teaches treating CLL by administering to a subject a compound that modulates SF3B1, including spliceostatin, E7101 or  pladienolide (see pg. 3, lines 28-32).  Wu does not teach the subject has a PHF5A and therefore the subjects disclosed by Wu are considered to be subjects lacking a PHF5A mutation.  It is noted that with regard to claim 82, the claim does not require a step of detecting PHF5A mutation and merely requires the subject lacks a PHF5A mutation, which is anticipated in Wu as Wu does not demonstrate that any subjects have a PHF5A mutation and therefore the subjects are considered to lack a PHF5A mutation.
	With regard to claim 96, 115-116, Wu teaches detecting a mutation in SF3B1.  Wu further teaches treating CLL by administering to the subject a compound that modulates expression or activity of SF3B1.  Wu teaches a subject with CLL mutation identifies the subject as requiring chemotherapy (alternative treatment) (see pg. 39, lines 6-18) 	
With regard to claims 100-101, Wu teaches a splicing modulator is administer that comprises E7101 (see pg. 3, lines 28-32).  
	With regard to claim 104-105, Wu teaches subjects diagnosed and treated for CLL (see pg. 31, lines 1-5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 82-94, 96-114 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2013/086464 A1, cited on IDs) in view of Teng (Cancer Res, 2016, cited on IDS).
	Wu teaches identification of one or more mutations in SF3B1 gene allows for determination of a particular course of treatment for subjects with CLL.  Wu teaches obtaining a biological sample and detecting mutations by using PCR and comparing to wild type nucleic acid or protein sequence (claim 106-108) (see pg. 46-47). Wu teaches obtaining blood samples from patients (see pg. 55) (claim 110-111, 85-86)  Wu teaches treating CLL by administering to the subject a compound that modulates SF3B1 in which patients harboring mutated SF3B1 may be more sensitive to this compound.   Wu teaches mutations within one or more CLL driver mutations or SF3B1 mutations distinguishes between subjects responsive to chemotherapy treatment (see pg. 41).   Wu teaches subjects with a CLL mutation (SF3B1 mutation) identifies the subject as requiring chemotherapy or immunotherapy (see page 39).  Wu teaches other therapies include SF3B1 modulators (splicing modulators) including E7101 (see pg. 40).  Wu teaches detecting mutations in CLL biomarkers including SF3B1 but does not teach detecting a mutation of R1074H in SF3B1 or Y36C mutation in PHF5A. 
However, Teng teaches biological and genetic evidence of R1074H in SF3B1 abolishes the effect of pladienolide derivative, E7101.  Teng teaches Y36C mutation in PHF5A confers resistance to pladienolide E7101.  Teng teaches contacting cells comprising Y36C mutation in PHF5A with E7101 and determines resistance to E7101 (growth of sample) (claim 87).   Teng does not teach treating a subject with neoplastic disorder by administering a splicing modulator to a subject without a PHF5A mutation and SF3B1 mutation or administering an alternative treatment that does not target spliceosome to subject having PHF5A mutation.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to treat subjects having a mutation of Y36C in PHF5A and R1074H in SF3B1 with chemotherapy or immunotherapy as taught by Wu because Teng teaches cells comprising Y36C in PHF5A and R1074H in SF3B1 are resistance to splicing modulators, including E7107.  Because Wu demonstrates alternative therapies to subjects with a CLL mutation including SF3B1 and Teng teaches mutation in PHF5A and SF3B1 are resistant to splicing modulator, one of ordinary skill in the art would have been motivated with a reasonable expectation of success to identify additional mutations in subjects with CLL, as taught by Wu including detecting mutations in PH5FA and SF3B1 and the treat subjects with a PHF5A mutation and a SF3B1 mutation with alternative therapies including chemotherapy and immunotherapy.  
Claims 82-86, 88-94, 96-116 are rejected under 35 U.S.C. 103 as being unpatentable over Quesada (Nature Genetics, 2012, Vol 44, pp I 47-54) in view of Wu (WO 2013/086464 A1).
	Quesada teaches identifying recurrent mutations in SF3B1 gene in chronic lymphocytic leukemia (CLL).  Quesada teaches obtaining samples from tumor and normal subject, extracting total RNA and hybridizing to Affy U133 plus 2.0 array (comprises probes for SF3B1 and PHF5A) (see gene and exon expression analysis).  Quesada teaches identifying somatic mutations (see figure 1).  Quesada does not teach identifying any mutations in PHF5A (detecting the absence of PHF5A) or teaches R1074 (absence or lacking SF3B1) (claims 97, 84-85, 91-93, 100-103). Quesada does not teach treating subjects with CLL. 
However, Wu teaches identification of one or more mutations in SF3B1 gene allows for determination of a particular course of treatment for subjects with CLL.  Wu teaches obtaining a biological sample and detecting mutations by using PCR and comparing to wild type nucleic acid or protein sequence (claim 106-108) (see pg. 46-47). Wu teaches obtaining blood samples from patients (see pg. 55) (claim 110-111)  Wu teaches treating CLL by administering to the subject a compound that modulates SF3B1 in which patients harboring mutated SF3B1 may be more sensitive to this compound.   Wu teaches mutations within one or more CLL driver mutations or SF3B1 mutations distinguishes between subjects responsive to chemotherapy treatment (see pg. 41).   Wu teaches subjects with a CLL mutation (SF3B1 mutation) identifies the subject as requiring chemotherapy or immunotherapy (see page 39).  Wu teaches other therapies include SF3B1 modulators (splicing modulators) including E7101 (see pg. 40) (claim 88-90).  Wu teaches detecting mutations in CLL biomarkers including SF3B1 but does not teach the mutation of R1074H in SF3B1 or Y36C mutation in PHF5A. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include the additional known step of treating subjects with CLL in the method of Quesada as taught by Wu because both Wu and Quesada teach subjects with CLL with SBF3A mutations to yield predictable result of treating subjects with CLL.    Because the claims encompass analysis of absence of mutation in PHF5A and Quesada methods encompass determining the absence of PHF5A, in performing the method of Quesada in view of Wu, the ordinary artisan would be detecting the absence of PHF5A and administering a splicing modulator to the subject.   Because Wu teaches treating subjects with splicing modulators as well as treating subjects with SF3B1 mutations with chemotherapy,  it would have been obvious to one skilled in the art to include the additional step of treating subjects with CLL as taught by Wu in the method of Quesada and include treating subjects lacking mutations with splicing modulators, including E7101 as taught by Wu.  Because Wu demonstrates administering therapies to subjects with a CLL one of ordinary skill in the art would have been motivated with a reasonable expectation of success to treat subjects lacking aPHF5A mutation and a SF3B1 mutation with E7101, as taught by Wu to yield the predictable result of treating CLL.  
Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634